DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.

Information Disclosure Statement
The Information Disclosure Statement filed on 10/01/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Response to Arguments
Applicant’s arguments, see Remarks filed on 10/01/2021, with respect to current claims 1-14 have been fully considered and are persuasive.  The previous 103 rejection has been withdrawn. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Amended, independent claim 1 recites “that emit anti-biofouling light directed toward the surface area to be subject” on lines 8-9.
Amend claim 1 to instead recite “that emit anti-biofouling light directed toward the at least a surface area to be subject” on lines 8-9 to maintain consistency.

Amended, independent claim 1 recites “to realize coverage of the surface area with the anti-biofouling light on the basis of movement of the anti-biofouling light from the one or more light sources relative to the surface area,” on lines 11-13.
Amend claim 1 to instead recite “to realize coverage of the at least a surface area with the anti-biofouling light on a basis of movement of the anti-biofouling light from the one or more light sources relative to the at least a surface area,” on lines 11-13 to maintain consistency.


Amend claim 1 to instead recite “wherein one of the at least two elements is an encompassing element having an interior space, wherein the other of the at least two elements is an encompassed element extending” on lines 17-19 for further clarity and to maintain consistency.

	Amended, independent claim 1 recites “wherein the surface area to be subjected to the anti-biofouling action includes at least a surface portion of the interior portion of the encompassing” on lines 21-22.
	Amend claim 1 to instead recite “wherein the at least a surface area to be subjected to the anti-biofouling action includes at least a surface portion of the interior space of the encompassing” on lines 21-22 for further clarity and to maintain consistency.

	Amended, dependent claim 2 recites “are situated at one of the elements for emitting anti-biofouling light to other of the elements.” on lines 2-3.
	Amend claim 2 to instead recite “are situated at one of the at least two elements for emitting the anti-biofouling light to the other of the at least two elements.” on lines 2-3 for further clarity and to maintain consistency.


	Amend claim 3 to instead recite “to surface portions of at least one of the at least two elements that are successively put in an ambit of the one or more light sources during the relative movement of the at least two elements.” on lines 3-4 for further clarity and to maintain consistency.

Dependent claim 4 recites “to assess whether the elements are in a stationary position with respect to each other, and if the elements are in a stationary position” on lines 2-4.
	Amend claim 4 to instead recite “to assess whether the at least two elements are in a stationary position with respect to each other, and if the at least two elements are in the stationary position” on lines 2-4 for further clarity.

Dependent claim 4 recites “if the duration exceeds the maximum duration, to initiate relative movement of the elements in combination” on lines 7-8.
	Amend claim 4 to instead recite “if the duration exceeds the predetermined maximum duration, to initiate relative movement of the at least two elements in combination” on lines 7-8 for further clarity.




	Amend claim 6 to instead recite “are arranged for emitting the anti-biofouling light” on line 2 for further clarity.

	Dependent claim 7 recites “portion of at least one of the elements, wherein one or more of the light sources of the anti-biofouling system” on lines 3-4.
	Amend claim 7 to instead recite “portion of at least one of the at least two elements, wherein the one or more light sources of the anti-biofouling system” on lines 3-4 for further clarity.

Dependent claim 8 recites “wherein one or more of the light sources of the anti-biofouling system are situated in the carrier member, and wherein the carrier member is at least partially transparent to the anti-biofouling light of the one or more light sources, and wherein at least one of the elements comprises” on lines 3-7.
	Amend claim 8 to instead recite “wherein the one or more light sources of the anti-biofouling system are situated in the at least one carrier member, and wherein the at least one carrier member is at least partially transparent to the anti-biofouling light of at least two elements comprises” on lines 3-7 for further clarity and to maintain consistency.

	Dependent claim 10 recites “to generate electrical power on the basis of the movement of at least one of the elements.” on lines 4-5.
	Amend claim 10 to instead recite “to generate the electrical power on the basis of the movement of at least one of the at least two elements.” on lines 4-5 for further clarity and to maintain consistency.

	Dependent claim 11 recites “encompassed by the filter screen and carrying members of a filter cleaning system for removing and receiving debris from an interior space of the filter screen, wherein the members of the filter cleaning system have an elongated shape and project from the shaft towards the interior space of the filter screen, and wherein one or more of the light sources of the anti-biofouling system are situated at an end of the members facing the interior surface of the filter screen.” on lines 3-9.
	Amend claim 11 to instead recite “encompassed by the tubular filter screen and carrying members of a filter cleaning system for removing and receiving debris from an interior space of the tubular filter screen, wherein the carrying members of the filter cleaning system have an elongated shape and project from the movable shaft towards the interior space of the tubular filter screen, and wherein the one or more light sources of the anti-biofouling system are situated at an end of the carrying members tubular filter screen.” on lines 3-9 for further clarity and to maintain consistency.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, Lee et al. (U.S. 2011/0226681 A1) (hereinafter “Lee”) is considered the closest prior art.  Specifically, Lee teaches an assembly (see Lee FIGS. 1-2, a ballast water treatment assembly as a whole) (see Lee paragraph 1 – “The present invention relates, in general, to a system for treating ballast water used in a ship…to a ballast water treatment system including a filtering unit which filters ballast water taken into a ship using a filter, an ultraviolet treatment unit which sterilizes the ballast water filtered by the filtering unit using ultraviolet rays, and a control unit which controls operations of the filtering unit and the ultraviolet treatment unit…”), comprising:
at least two elements in a movable arrangement relative to each other that perform a first function of the assembly (see FIGS. 4-5, a body 31 and a sleeve washing unit 33 further including a plurality of sleeves 321, a plurality of wipers 331, a driving shaft 332, and a driving motor 333, wherein the driving shaft 332, wipers 331 and sleeves 321 are in a moveable arrangement relative to each other that perform a first function of the assembly (remove/washing substances off the surface of the sleeves 321)) (see paragraphs 53 and 55-59), and

wherein the additional function is different from the first function of the assembly (removing/washing substances off the surface of the sleeves 321 is different from ultraviolet radiation),
wherein the anti-biofouling system comprises one or more light sources that emit light (see FIGS. 4-5, an ultraviolet treatment unit 3 further including a plurality of ultraviolet lamps 32) (see paragraphs 53 and 55),
wherein one of the elements is an encompassing element having an interior space (Examiner’s note:  Examiner is broadly interpreting ‘an encompassing element’ to include a shell (housing/body)) (see FIGS. 4-5, a body 31 and a sleeve washing unit 33 further including a plurality of sleeves 321, a plurality of wipers 331, a driving shaft 332, and a driving motor 333, wherein the driving shaft 332, wipers 331 and sleeves 321 are in a moveable arrangement relative to each other that perform a first function of the assembly (remove/washing substances off the surface of the sleeves 321)) (see paragraphs 53 and 55-59), and
wherein the other of the elements is an encompassed element extending at least partially through the interior space of the encompassing element (Examiner’s note:  Examiner is broadly interpreting ‘an encompassed element’ to include a shaft) (see FIGS. 4-5, a body 31 and a sleeve washing unit 33 further including a plurality of a driving shaft 332, and a driving motor 333, wherein the driving shaft 332, wipers 331 and sleeves 321 are in a moveable arrangement relative to each other that perform a first function of the assembly (remove/washing substances off the surface of the sleeves 321)) (see paragraphs 53 and 55-59 – “The driving shaft 332 is connected to the wiper 331 and moves the wiper 331 so that it may remove foreign substances from the outer circumference of the sleeve 321…the driving shaft may be provided in the central portion of the body 31…”).
Lee does not explicitly teach the anti-biofouling system comprises one or more light sources that emit anti-biofouling light directed toward the at least a surface area to be subjected to the anti-biofouling action, wherein the anti-biofouling system is adapted to realize coverage of the at least a surface area with the anti-biofouling light on a basis of movement of the anti-biofouling light from the one or more light sources relative to the at least a surface area, wherein the movement of the anti-biofouling light from the one or more light sources is caused by movement of the at least two elements relative to each other while performing the first function of the assembly, wherein the at least a surface area to be subjected to the anti-biofouling action includes at least a surface portion of the interior space of the encompassing element, as recited in amended, independent claim 1.
	Corresponding dependent claims 2-14 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773